Title: To George Washington from Gouverneur Morris, 26 April 1779
From: Morris, Gouverneur
To: Washington, George



Dr Genl
Phila[delphi]a 26th April 1779.

You must permit me most heartily to congratulate you upon the very important Intelligence which Monsr Gerard will confidentially communicate to you. It is and indeed ought to be a Secret even from Congress for which I need give you no Reasons as you are but too well acquainted with them. Measures have already been taken for obtaining the necessary Supplies which the Minister will detail to you. These you will undoubtedly assist as far as may fall within your Line. When the Enemy went to the Southern States I considered it as a Kind of Madness and I think they will feel the Consequences but certainly it cannot be worth while to loose a Moment unnecessarily in that Quarter for the Climate will fight for us during the Summer and what shall remain may be compleated in the Autumn if the other Objects succeed. The first then should be to bring on a considerable Quantity of Rice which together with Flour from the middle States must be transmitted Eastward for the Ulterior Operations. To accomplish N.Y. perhaps the Western Detachments may be useful as a Feint but will it not be still more effectual to risque almost a Retreat in Case of Attack by detaching to Albany as if in Prosecution of an Expedition to Canada calling upon Connecticut New York and New Jersey for a Body of Militia to answer the immediate Purpose of protecting the Country and the remote Purpose of more Consequence. This would probably lull the Enemy into Security and false Intelligence might be superadded to deceive them. In a few Days the Force nevertheless could be collected from Fort Edward and the Mohawk River to Albany brought down to the Highlands by Water and cooperate &ca. A Part with the Militia of Connecticut and New York might alarm the Enemy at Fort Kniphausen and make the necessary Preparations to throw a Bridge over the River at Haerlem. The main Body by possessing themselves of the Landing opposite to Greenwich might at a proper Opportunity be thrown across. The Jersey Militia would keep Staten Island in Alarm and secure the Posts in the Rear. The other Troops might be landed to attack as the Enemy landed to attack you. This with a Fire upon the Town would in all human Probability effect the Purpose. That Point gained Rhode Island would be an easy Acquisition as the whole Force might then be turned to that Object and then the great End would follow in it’s Course. The Magnitude and Importance of Things like these speak for themselves. The Practicability will I think be made evident when the Means are considered. You will see the Necessity of opening yourself fully to Mr Gerard upon your Designs & taking with him all proper Measures. Cattle Carriages for heavy Artillery and the like should be assembled at Portsmouth or some such convenient Place. You will have the Advantage on this Occasion at least to be sure of your Secrets and indeed such Steps may be taken that in the Ignorance of the Enemy as to the State and probable State of Things in the West Indias it will be impossible for them to develope the Combination of Incidents so distinct as those which may be necessary at once to fulfill the Objects in View and blind them.

Excuse the Length & Tediousness of this Letter and beleive me with all the Sincerity of private Friendship superadded to publick Esteem affectionately your Friend & humble Servant
Gouvr Morris